Court of Appeals
of the State of Georgia

                                                              ATLANTA, November 08, 2017

The Court of Appeals hereby passes the following order

A18D0139. IN THE INTEREST OF A. T. et al., CHILDREN (MOTHER) .


     Upon consideration of the Application for Discretionary Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

02816J1115 02816J1116 02816J1117 02816J1118




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, November 08, 2017.

                                           I certify that the above is a true extract from the minutes
                                      of the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.